Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed May 28th 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  No legible copy of the foreign patent document (Wei et al.) cited therein has been provided.  Accordingly, this reference has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear if claims 17 and 18 intend to convey that an outside surface of belt(s) directly contact an inside surface of a blood vessel (for which there does not appear to be support in the Specification) or indirectly engage it via the covering.  The specification does not make clear how the belt “engages an inside surface of the blood vessel”.  For the purpose of this examination, the claims have been interpreted as requiring an outside surface of the at least one belt to indirectly engage an inside surface of the vessel via the covering.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US 5,961,545) in view of Scanlon et al. (US 2015/0306282).
Regarding claim 1, 3 and 10-12 Lentz et al. disclose a stent to be inserted into a lumen of a blood vessel comprising: a flexible covering (22) having a central opening (defining passage for member 12) extending between a first end and a second end; and at least one expanding belt (28; Figure 2) disposed within the central opening between the first end and the second end (Figure 1), the at least one expanding belt being a unitary single piece component (col. 5, lines 6-9) and having an inside surface and an outside surface and expanding radially in response to pressure exerted on the inside surface of the belt (col. 5, lines 13-15).  
Lentz et al. fail to disclose that the stent (the belt and/or covering) is absorbable as claimed.  Lentz et al. disclose that the stent can be made from a variety of materials (col. 4, lines 44-48) including biodegradable materials (“proline”).
Scanlon et al. disclose materials for constructing a stent and/or a graft (¶[0414]) which provide high strength while allowing a controlled degradation rate (Abstract; 4[0027]) including an extruded (¶[0030]) elastic (¶[0147]) copolymer as claimed (¶[0389]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the material of Scanlon et al. to construct the covering and/or stent of Lentz et al. in order to provide improved strength and a controlled degradation rate.
Regarding claim 2, the at least one expanding belt comprises three expanding belts, the three expanding belts disposed evenly and independently from one another within the central opening of the flexible covering (Figure 1 of Lentz et al.).  
Regarding claims 4 and 16, the at least one expanding belt has a plurality of teeth (41’) disposed along the outside surface to engage a pawl (38’) disposed on the at least one expanding belt (in view of Figure 3 and col. 5, lines 21-29 of Lentz et al., either of the above structures can be considered as teeth or pawls).  
Regarding claims 5 and 6, the teeth have a first surface (short surface of teeth) with an angle of α1 to the outside surface and a second surface (long surface of teeth) having and angle of α2 to the outside surface, wherein α1 is greater than α2 (evident from Figure 3 of Lentz et al.). 
Regarding claims 13 and 15, Lentz et al. in view of Scanlon et al. disclose the absorbable stent as described above, including the limitations already addressed above.  Lentz et al. further disclose a method of inserting the above absorbable stent in a blood vessel comprising: providing the stent and a catheter having an expandable balloon; locating the stent on the expandable balloon on the catheter; locating the stent and the expandable balloon at a lesion site in a blood vessel through a vessel opening; expanding the expandable balloon, thereby expanding the stent at the lesion site; deflating the expandable balloon; and removing the expandable balloon from the blood vessel (the above method steps being explicitly stated by Lentz et al. in the following passages or common sense to one skilled in the art given their disclosure of using a balloon catheter to expand the stent in a blood vessel - col. 1, lines 32-36; col. 4, lines 4-6; col. 5, lines 13-16).  
Regarding claim 14, Lentz et al. fail to disclose using a balloon catheter to compress the lesion site before locating the stent at the lesion site.  However, Scanlon et al. teach that such a procedure can be done before placing a stent (¶[0410]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a balloon catheter to compress the lesion site of Lentz et al. prior to deploying the stent since, in view of Scanlon et al., a skilled artisan would recognize that this step would allow extra room for maneuvering of the compressed stent within the lesion site.
Regarding claims 17 and 18, the blood vessel has a circumference and the outside surface of the at least one expanding belt engages (indirectly via the covering) an inside surface of the blood vessel around the circumference of the blood vessel (capable of this as evidenced by col. 2, lines 1-5).  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US 5,961,545) in view of Scanlon et al. (US 2015/0306282), as applied to claim 1 above, and further in view of Shalev et al. (US 2015/0351943).
Regarding claims 7-9, Lentz et al. fail to disclose that the covering has a plurality of openings as claimed or markers around an opening as claimed. Schmid et al. disclose that their invention may be used to treat the aorta (¶[0223]).
Shalev et al. teach that a covering for a stent for treating an aorta should have a plurality of openings (334A and 334B) for allowing blood to flow to branch vessels and that the openings should have markers around their perimeter as a visual aid for rotationally aligning the openings during deployment (¶[0187], [0194]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and in view of Shalev et al., to have provided the covering of Lentz et al. with a plurality of openings having markers around their perimeter in order to allow blood flow to and rotational alignment with branch vessels such as those of the aorta.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771